DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2021 has been entered.
Claim 14 has been amended. No claims have been newly added or newly canceled. 
	 Claims 14, 15, 17 and 18 are currently pending and have been examined on their merits.
 	

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendments. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14, 15, 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicants have entered the limitation “wherein only stem cells are cultured in step (a) in claim 14.  There is insufficient support in the disclosure as originally filed for this limitation; thus it is being considered new matter.  The disclosure as originally filed only supports culturing stem cells without specifically excluding other cell types (page 3 para 11 and page 8 para 34). 
An amendment to the claims or the addition of a new claim must be supported by the description of the invention in the application as filed. In re Wright, 866 F.2d 422, 9 
The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir.1996).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14, 15, 17, and 18 remain rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al (Stroke 2013) in view of Dufrane (EP 3091084).
Amended claim 14 is drawn to a method for treating a cerebrovascular disease comprising administering to a subject in need an effective amount of a high efficacy stem cells, wherein the high efficacy stem cells are selected by the method comprising:
(a) culturing stem cells; (b) measuring a concentration of VEGF in a culture of the stem cells in step (a); and (c) selecting for administration stem cells that produce 100 
 Regarding claims 14, 15, 17-18, Ahn teach a method of treating intraventricular hemorrhage in premature infants by administering umbilical cord blood-derived mesenchymal stem cells for their neuroprotective effect, but not fibroblasts (abstract, page 498, page 503).
Ahn does not specifically describe wherein their stem cells are selected based on their expression of VEGF.
Dufrane teaches methods of evaluating the ability of stem cells for their purity and therapeutic quality by measuring the levels of VEGF expressed by MSCs into their culture medium (supernatant) (page 2 para 8-11, page 3 para 15). The cell preparation is deemed substantially pure when VEGF expression is at least 200 pg/ml (page 3 para 13-14). This level of VEGF expression is also the same as Applicant’s claimed expression level and thus inherently indicative of an ability to protect cells (page 16, claims 1-9, 12 and 13). The stem cell is a mesenchymal stem cell derived from adipose tissue (fat), bone marrow, cord blood, placenta and muscle, specifically adipose tissue (page 2 para 10, page 16 claims 1-3, 12, 13).
One of ordinary skill in the art would have been motivated to select the mesenchymal stem cells from the method of Dufrane for use in the method of Ahn because Dufrane teach that their MSCs are of high purity and quality as confirmed by VEGF expression and are suitable for use in therapeutic methods (page 2 para 8-11, page 3 para 15). One of ordinary skill in the art would have been motivated to culture purified MSCs by themselves after separation from other undesired cell types and prior 
Therefore the combined teachings of Ahn et al and Dufrane render obvious Applicant’s invention as claimed.



Response to Arguments
Applicant's arguments filed 03/22/2021 have been fully considered but they are not persuasive. 
Applicant argues that the cited art fails to disclose at least two elements of claim 14, the steps for selecting for administration stem cells that produce 100 pg/mL or more of VEGF in the culture solution and the steps for treating cerebrovascular disease with stem cells that produce 100 pg/mL or more of VEGF in the culture solution. Applicant asserts that Dufrane does not compensate for the deficiencies of Ahn and does not direct the artisan to select stem cells that produce 100 pg/mL or more VEGF for any treatment, let alone the claimed treatment. Applicant asserts that Dufrane does not .
This is not found persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Dufrane teaches methods of evaluating the ability of stem cells for their purity and quality as a cell therapy product by measuring the levels of VEGF expressed by MSCs into their culture medium (supernatant) (page 2 para 8-11, page 3 para 15). A therapeutic quality would suggest that these specific cells are intended for clinical use.
Applicant argues that paragraph 16 of Dufrane is very generic and does not provide motivation to combine with other references relevant to the treatment of a cerebrovascular disease in general or IVH in a new born baby in particular. Applicant asserts that Dufrane do not provide the evidence that they have provided that their claimed method would be beneficial for the treatment of IVH. Applicant asserts that the teaching of Dufrane cannot be combined with other references for the treatment of a specific disease.
This is not found persuasive. The obviousness rejection is based on the combination of Ahn and Dufrane. Ahn provides the teaching to use MSCs to treat IVH in infants and Dufrane provides the teaching that MSCs with higher quality for use in cell therapy can be isolated by measuring VEGF. 

This is not found persuasive. Dufrane teach that their cell preparation is deemed substantially pure when VEGF expression is at least 200 pg/ml (page 3 para 13-14) and therefore MSCs with this level of VEGF expression are deemed to be preferred for further use and Dufrane suggest that a further use includes cell therapy.
Applicant argues that Dufrane does not teach culturing their stem cells without other cells present. Applicant asserts that their method excludes other cell types in the culturing step and point to Example 6 and the Sung Declaration as evidence.
This is not found persuasive. Culturing purified MSCs prior to measuring expression of VEGF would be an obvious addition to the method of Dufrane as Dufrane is directed to using purified MSCs and an expansion step would allow for increased numbers of MSCs to be obtained from the method as well. In addition, nothing in Applicant’s disclosure provides support for the culturing of stem cells while excluding other cell types as this would require an additional step of purging non-stem cells which is not disclosed in Applicant’s specification. The Sung Declaration does not provide support for this feature that is lacking in the Specification.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.




Conclusion
No claims are allowed.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632